DETAILED ACTION
The following is a non-final office action upon examination of application number 16/489684. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/3/2022 has been entered. 

Response to Amendment
Claims 1 and 7 have been amended.
Claims 1-12 are pending in the application and have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186021 (Lee); in view of US 2011/0234018 (Siebachmeyer); in view of JP 2012/203804 (Takahashi).

As per claim 1, Lee teaches: a device … comprising: a transceiver; ([0057] In some embodiments, the processing server 102, as shown in FIG. 1, may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions, such as a receiving device 202, a querying module 218, an evaluation module 220, an identification module 222, an indexing module 224, a transmitting device 226)
a memory storing payment information and operation information from the plural service devices; and ([0007] A method for identifying a high growth business from combined data sets, comprises: storing, in a transaction database of a processing server, a plurality of transaction messages, wherein each transaction message is formatted based on one or more standards and includes data related to a payment transaction including a plurality of data elements configured to store at least a merchant identifier, acceptance flag, transaction date, and transaction amount; [0059] In some implementations, the transaction database 206 may store a plurality of transactions messages 208 received from the merchant, the payment network, the social network, the consumers, and/or the data provider. [0097] In step 502, a plurality of transaction messages (e.g., transaction messages 208) may be stored in a transaction database (e.g., the transaction database 206) of a processing server (e.g., the processing server 102), wherein each transaction message is formatted based on one or more standards and includes a plurality of data elements configured to store at least a merchant identifier, acceptance flag, transaction date, and transaction amount. [0026] The transaction messages received by the processing server 102 may include at least a first data element configured to store a payment transaction including a plurality of data elements configured to store at least a merchant identifier, acceptance flag, transaction data, and transaction amount. The transaction messages may be stored in a transaction database. [0027] The merchant identifier may be one or more of a merchant identification number, a transaction account number, a registration number, a point of sale device identifier and/or any other identifier. [0062] The transaction data may include, for example, transaction time, transaction date, geographic location, primary account number, consumer data, merchant (e.g., identification, location, merchant type, or MCC code, etc.), issuer (e.g., identification, etc.), acquirer (e.g., identification, etc.), point of sale (e.g., identification, location, etc.) [0104] …the merchant 606 may be comprised of one or more point of sale devices; service devices).
a processor operably connected to the transceiver and the memory, the processor generating time series analysis data comprising forecast data on an increase/decrease in sales using identification information on a store in which the plural service devices are installed, the payment information, and the operation information, ([0049] An algorithm to match the business's social media buzz and the corresponding transaction volume for a period of time may provide predictive analysis to determine high growth potential in businesses. Models may be generated by the processing server 102 to show projected growth of a business based on the collected data. Mathematical modeling of information is described in, for example, “Developing High Quality Data Models,” by Matthew West and Julian Fowler, published by the European Process Industries STEP Technical Liaison Executive (EPISTLE) in 1999, which is herein incorporated by reference in its entirety. This analysis of the data may provide a ranked list of businesses by industry and/or geographical location of businesses identified as having a high ecommerce growth potential. [0064] A querying module 218 of the processing server 102 may be configured to execute, in response to the merchant growth request command a query on the transaction database 206 to identify a subset of transaction messages where the included merchant identifier corresponds to the specific merchant identifier. [0065] The querying module 218 of the processing server 102 may be configured to execute queries on databases to identify information. The querying module 218 may receive one or more data values or query strings, and may execute a query string based thereon on an indicated database, such as the transaction database 206, to identify information stored therein. The querying module 218 may output the identified information to an appropriate engine or module of the processing server 102 as necessary. [0066] An evaluation module 220 of the processing server 102 may be configured to determine a transaction volume over time for the specific merchant based on at least the transaction amount and transaction date stored in the plurality of data elements included in each transaction message in the identified subset. The time may be over a period of time which may be set automatically and/or selected by the merchant growth data requesting entity (e.g., investor, venture capital company, bank, merchant, etc.). In some implementations, the system may chart an index and/or model to display positive, negative and/or neutral trends (e.g., e-commerce, physical, social media) of a merchant. [0087] The transaction messages 208 may include, for example, transaction time, transaction amount 308 transaction date 306, geographic location, primary account number, consumer data, merchant data, issuer data, acquirer data, point of sale data, loyalty data, reward data, offer data, and/or product data, etc. In some embodiments, the transaction message may also include a message type indicator indicative of an authorization request [0125] If programmable logic is used, such logic may execute on a commercially available processing platform or a special purpose device. A person having ordinary skill in the art may appreciate that embodiments of the disclosed subject matter can be practiced with various computer system configurations, including multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. For instance, at least one processor device and a memory may be used to implement the above described embodiments. [0057] In some embodiments, the processing server 102, as shown in FIG. 1, may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions, such as a receiving device 202, a querying module 218, an evaluation module 220, an identification module 222, an indexing module 224, a transmitting device 226)
wherein the processor generates the time series analysis data based on the store or based on stores in a group to which the store belongs, and transmits the time series analysis data to an operation management device, [0091] The table 400 illustrates a particular merchant's (Merchant X) growth in e-commerce, physical growth and social media growth and/or social media buzz over a period of time. [0092] In an exemplary embodiment, Merchant X has grown in the ecommerce space over 12 months. By monitoring Merchant X's transaction volume and social media buzz, the system has determined that their ecommerce sale has been increasing by double digits monthly and their brick sales are dropping. Moreover, positive sentiments for Merchant X's brand on social media have increased as well. [0049] An algorithm to match the business's social media buzz and the corresponding transaction volume for a period of time may provide predictive analysis to determine high growth potential in businesses. Models may be generated by the processing server 102 to show projected growth of a business based on the collected data. [Fig. 4]).
wherein the processor sets the group based on a region where the store is located and a size of the store, and ([0049] … This analysis of the data may provide a ranked list of businesses by industry and/or geographical location of businesses identified as having a high ecommerce growth potential. [0079] … request transaction messages for a geographic area and/or a period of time. The transmitting device 226 may also transmit a request for demographic characteristics … Taking into consideration vast plurality of elements to identify high growth businesses provides more accuracy.  [0045] … The demographic data may also include, including property data (e.g., property size, property type, etc.), merchant data (e.g., number of merchants, merchant revenue, merchant type, merchant size, etc.) [0094] Based on the information generated (e.g., model, list, index, etc.) by the system, Venture Capital fund Y may obtain a list of high growth prospects as measured by the system (e.g., an index of 850 or above) and find Merchant X on the top of the growth list in the desire geographical area).
wherein the processor analyzes a customer trend based on a change in sales of the store in a specific basic period of time based on search criteria, wherein the search criteria includes business range related characteristics of a customer ([0079] … the transmitting device 226 may transmit a request for transaction messages to the payment network 108, such as to request transaction messages for a geographic area and/or a period of time. The transmitting device 226 may also transmit a request for demographic characteristics, property value data, and/or social activity data to one or more data providers 112. Taking into consideration vast plurality of elements to identify high growth businesses provides more accuracy. [0045] … The demographic data may also include, including property data (e.g., property size, property type, etc.), merchant data (e.g., number of merchants, merchant revenue, merchant type, merchant size, etc.), consumer data (e.g., number of consumers, age, gender, income, occupation, education, residential status, familial status, marital status, etc.), etc.).

Although not explicitly taught by Lee, Siebachmeyer teaches: a device for controlling plural service devices, the plural service devices comprising two or more clothes washing machines and clothes drying machines, the device ([0031] The control circuit described above is advantageously suitable for electronic household appliances such as, for example, washing machines, laundry driers, combined washer/driers, …. [Abstract] … A switching device for optionally connecting or disconnecting the control device to or from the supply system is arranged in the supply line. To reduce the energy consumption in stand-by mode of the electronic household appliance, the switching device has a switching contact).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lee with the aforementioned teachings of Siebachmeyer with the motivation of reducing energy consumption (Siebachmeyer [0031]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Siebachmeyer to the system of Lee would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a plurality of machines to be controlled.

Although not explicitly taught by Lee, Takahashi teaches: wherein the processor selectively controls one or more of the plural service devices of the store based on a corresponding service device power consumption and a corresponding service device [sales/transactions] data by: when [sales/transactions] decrease below a predetermined threshold, instructing the one or more of the plural service devices to stop operation and to display a stop notice; and ([0002] …automated teller machines can efficiently make transactions with users, their power consumption becomes a problem. Therefore, for example, in a store or a branch office where a plurality of automated teller machines are set, there is a proposal to switch the power ON / OFF of some of the automated teller machines [0006] … a time zone in which the number of transactions is small is predicted in advance, and the number of automatic teller machines in a power-saving state is increased … [0015] …The generation unit 1c refers to the statistical information stored in the storage unit 1a, generates an instruction message instructing the automatic teller machine 2 to perform power saving operation based on the number of transactions up to the previous day, and stores the instruction message in a telegram [0123] ... Here, when the power of the unit is turned off, the ATM 200 cannot make a transaction using the unit. Therefore, the user is notified that the transaction cannot be accepted. The ATM 200 can perform notification using a predetermined notification unit (display, speaker, etc.) connected to the ATM 200. On the other hand, when the power of the unit is turned on, the above notification is stopped because the transaction using the unit becomes possible).
when  [sales/transactions] increase above the predetermined threshold after the stopped operation, instructing the stopped one or more of the plural service devices to restart operation and display a restart notice ([0004] …if there are a large number of users as compared with the automatic teller machine installed in the store, the waiting time of each user until the start of the transaction increases. In that case, if there is an automated teller machine in a power-saving state, it is desirable to cancel the power-saving state of the automated teller machine so that it can be traded. [0006] … when the number of transactions is large, the number of power-saving automatic teller machines is reduced… [0018] …if it is decided to operate the automatic teller machine 2 in power saving operation based on the number of transactions up to the previous day, when the instruction message is subsequently transmitted, the instruction content is given so as not to operate in power saving operation according to the number of transactions on the day. Can be changed. Therefore, for example, in the case of sudden congestion, the automated teller machine 2 is restored from the power-saving state by putting the automated teller machine 2 which has been determined to be in the power-saving state in advance into an operating state. Processing can be omitted and the waiting time of the user can be reduced. In this way, it is possible to suppress an increase in the waiting time of the user even during a sudden congestion while appropriately realizing power saving during the time when the depopulation of the user is expected.
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lee with the aforementioned teachings of Takahashi with the motivation of efficiently saving power (Takahashi [0009]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Takahashi to the system of Lee would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for devices to be controlled to save power.

As per claim 2, Lee teaches: wherein, when the processor ascertains a decrease in sales or ascertains an amount of the decrease in sales or a number of decreased sales from the forecast data, the processor transmits a message indicating that a decline in sales is expected to the operation management device ([0049] An algorithm to match the business's social media buzz and the corresponding transaction volume for a period of time may provide predictive analysis to determine high growth potential in businesses. Models may be generated by the processing server 102 to show projected growth of a business based on the collected data. [0066] …the system may chart an index and/or model to display positive, negative and/or neutral trends. [0102] In step 514, a transmitting device (e.g., the transmitting device 226) may electronically transmit, a data signal in response to the received data signal, wherein the transmitted data signal is superimposed with at least the identified growth index).

As per claim 5, Lee teaches: wherein the processor generates the time series analysis data by accumulating the payment information on a certain periodic basis and comparing the accumulated payment information with previous payment information accumulated on the same periodic basis ([0047] For example, the transaction volume data may be a period of months (e.g., 12-24) where credit card transaction data (e.g., with e-commerce and/or brick and mortar flag) are analyzed. Data affiliated with the merchant 104 may be aggregated for the period of months. [0049] An algorithm to match the business's social media buzz and the corresponding transaction volume for a period of time may provide predictive analysis to determine high growth potential in businesses. Models may be generated by the processing server 102 to show projected growth of a business based on the collected data. [0099] In step 508, an evaluation module (e.g., the evaluation module 220) may determine a transaction volume over time for the specific merchant based on at least the transaction amount and transaction date stored in the plurality of data elements included in each transaction message in the identified subset. [Fig. 4])

As per claim 7, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. 

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies. 

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies. 
                                                                                                                                                                                                                                                                                                                                                                                          

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186021 (Lee); in view of US 2011/0234018 (Siebachmeyer); in view of JP 2012/203804 (Takahashi); in view of US 11042901 (Bebawy).

As per claim 3, although not explicitly taught by Lee, Bebawy teaches: wherein the message indicating that the decline in sales is expected comprises promotion information, and the processor generates the promotion information based on a number of the plural service devices in the store or based on previous promotion information on the stores in the group (Col 2 ln 40-58 In some examples, the promotion server may receive a request from a merchant to generate a promotion campaign based on the merchant transaction history, such as a decrease in sales during a current time period. In some examples, the promotion server may be configured to monitor the number and/or amount of transactions conducted by the merchant in the current time period, as compared to a previous time period. Responsive to a determination that the number and/or amount of transactions in the current time period is less than in the previous time period, the promotion server may automatically generate a promotion campaign to boost sales in the current time period. Col 20 ln 54-59 the promotions may be generated based on criteria provided by the merchant, one or more customer preferences associated with the one or more identified customers, and/or the transaction history (e.g., customer transaction history, customer promotion redemption history, etc.)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lee with the aforementioned teachings of Bebawy with the motivation of encouraging customers to purchase products (Bebawy Col 1 ln 6-8). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bebawy to the system of Lee would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the sales to be increased by advertising/promoting.
	
	
As per claim 4, although not explicitly taught by Lee, Bebaby teaches: wherein, when the processor receives a promotion request message from the operation management device, the processor transmits the promotion information to plural customer devices selected from among customer devices that registered the store based on promotion selection criteria (Col 1 ln 61-67 The promotions may include an identifier unique to a particular customer to whom it is directed. The unique identifier may be tracked by a promotion server to prevent multiple uses of a single promotion. In some examples, the promotions may be modified for a particular customer and/or group of customers, such as based on customer activity. Col 2 ln 47-58 Responsive to a determination that the number and/or amount of transactions in the current time period is less than in the previous time period, the promotion server may automatically generate a promotion campaign to boost sales in the current time period. In some examples, the promotion server may be configured to identify customers who have previously conducted transactions with the merchant, but have not conducted a transaction during the current time period. In such examples, the promotion server may initially direct the promotion campaign to the customers who have not conducted transactions in the current time period. Col 20 ln 54-59 the promotions may be generated based on criteria provided by the merchant, one or more customer preferences associated with the one or more identified customers, and/or the transaction history (e.g., customer transaction history, customer promotion redemption history, etc.)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lee with the aforementioned teachings of Bebawy with the motivation of encouraging customers to purchase products (Bebawy Col 1 ln 6-8). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bebawy to the system of Lee would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the promotion of products to merchant customers.

As per claim 9, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies. 

As per claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0186021 (Lee); in view of US 2011/0234018 (Siebachmeyer); in view of JP 2012/203804 (Takahashi); in view of US 7351145 (Ornstein).

As per claim 6, Lee teaches: wherein the processor cumulatively stores the payment information on each of the plural service devices in the memory, ([0027] … The transaction data may include, for example, transaction time, transaction date, geographic location, primary account number, consumer data, merchant data, issuer data, acquirer data, point of sale data, loyalty data, reward data, offer data, and/or product data, etc. [0062] The transaction data may include, for example, transaction time, transaction date, geographic location, primary account number, consumer data, merchant (e.g., identification, location, merchant type, or MCC code, etc.), issuer (e.g., identification, etc.), acquirer (e.g., identification, etc.), point of sale (e.g., identification, location, etc.), loyalty data, reward data, offer data, and/or product data, etc… The transaction amount may include, for example, the amount charged during the transaction and/or the discount received during the transaction)
and incorporates information on a number or type of the plural service devices to be added into the forecast data ([0062] The transaction data may include, for example, transaction time, transaction date, geographic location, primary account number, consumer data, merchant (e.g., identification, location, merchant type, or MCC code, etc.), issuer (e.g., identification, etc.), acquirer (e.g., identification, etc.), point of sale (e.g., identification, location, etc.), loyalty data, reward data, offer data, and/or product data, etc… The transaction amount may include, for example, the amount charged during the transaction and/or the discount received during the transaction) [0049] An algorithm to match the business's social media buzz and the corresponding transaction volume for a period of time may provide predictive analysis to determine high growth potential in businesses. Models may be generated by the processing server 102 to show projected growth of a business based on the collected data [0080] A merchant database 210 of the processing server 102 may be configured to store a plurality of merchant profiles 212. Each merchant profile 212 may include a structured data set related to a merchant including at least a merchant identifier and merchant information. The querying module 218 of the processing server 102 may be further configured to execute a query on the merchant database 210 to identify a specific merchant profile 212 where the included merchant identifier corresponds to the specific merchant identifier. The transmitted data signal are further superimposed with the merchant information included in the identified specific merchant profile 212. In some implementations, the merchant information may include at least one of: name, geographic location, description, financial data, industry, and/or category code. By taking into account a plurality of data to create a model identifying high growth businesses)

Although not explicitly taught by Lee, Ornstein teaches: calculates a degree of association of use of each of the plural service devices with the increase/decrease in sales (Col 1 ln 64 – Col 2 ln 6 Casinos estimated table game returns and table game volume by recording chips purchased at a table with cash (table drop), credit given to players by exchanging chips for markers, chip transfers to and from the cage as well as the starting chip tray and of course, the counting of cash in the drop box at the end of a given day or shift. The accounting procedures accounted for a profit/loss per table as well as profit/loss per slot machine).
One of ordinary skill in the art would have recognized that applying the teachings of Ornstein to the system of Lee would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for accurate accounting of profits/losses associated with specific devices.

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies. 

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the amended limitations.
Examiner respectfully disagrees. Lee discloses a group based on a region where the store is located and a size of the store ([0049] … This analysis of the data may provide a ranked list of businesses by industry and/or geographical location of businesses identified as having a high ecommerce growth potential; performs analytics based on certain criteria. [0079] … request transaction messages for a geographic area and/or a period of time. The transmitting device 226 may also transmit a request for demographic characteristics … Taking into consideration vast plurality of elements to identify high growth businesses provides more accuracy; criteria includes geographic area (store location) and demographic data (size of merchant).  [0045] … The demographic data may also include, including property data (e.g., property size, property type, etc.), merchant data (e.g., number of merchants, merchant revenue, merchant type, merchant size, etc.) [0094] Based on the information generated (e.g., model, list, index, etc.) by the system, Venture Capital fund Y may obtain a list of high growth prospects as measured by the system (e.g., an index of 850 or above) and find Merchant X on the top of the growth list in the desire geographical area). Lee also teaches analyzing a customer trend based on a change in sales of the store in a specific basic period of time based on search criteria, wherein the search criteria includes business range related characteristics of a customer ([0079] … the transmitting device 226 may transmit a request for transaction messages to the payment network 108, such as to request transaction messages for a geographic area and/or a period of time. The transmitting device 226 may also transmit a request for demographic characteristics, property value data, and/or social activity data to one or more data providers 112. Taking into consideration vast plurality of elements to identify high growth businesses provides more accuracy. [0045] … The demographic data may also include, including property data (e.g., property size, property type, etc.), merchant data (e.g., number of merchants, merchant revenue, merchant type, merchant size, etc.), consumer data (e.g., number of consumers, age, gender, income, occupation, education, residential status, familial status, marital status, etc.), etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11176607 (Bekmann) – discloses the grouping of merchants based on a size (Col 6 ln 51-52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683